

Exhibit 10.1


THIS AGREEMENT (this “Agreement”), dated March 11, 2011 is entered into by and
between NEOMEDIA TECHNOLOGIES, INC., a Delaware corporation (the “Company”), and
YA GLOBAL INVESTMENTS, L.P. (the “Investor”).
 
WHEREAS:
 
 
A.
Reference is made to certain financing arrangements entered into by and between
the Company and certain of its former and/or current subsidiaries (collectively,
the “Obligors”) and the Investor, evidenced by, among other things, the
documents, instruments, and agreements listed on Exhibit X attached hereto and
incorporated herein by reference (collectively, together with all other
documents, instruments, and agreements executed in connection therewith or
related thereto, the “Existing Financing Documents”).

 
 
B.
Reference is also made to the Securities Purchase Agreement (the “Securities
Purchase Agreement”) dated as of May 27, 2010, between the Company and the
Investor pursuant to which the Company has issued and the Investor has purchased
the Convertible Debentures and Warrants.  All capitalized terms used but not
defined herein shall have the meaning ascribed thereto in the Securities
Purchase Agreement.

 
 
C.
The parties desire that, upon the terms and subject to the conditions contained
herein, the Company shall issue and sell to the Investor, as provided herein,
and the Investor shall purchase (i) a $450,000 secured convertible debenture in
the form attached hereto as “Exhibit A” (the “Third 2011 Convertible Debenture”,
which shall be deemed to be included in the term Convertible Debentures), which
shall be convertible into Common Stock (as converted such shares of Common
Stock, shall be Conversion Shares), and (ii) warrants substantially in the form
attached hereto as “Exhibit B” (the “Third 2011 Warrants”, which shall be deemed
to be included in the term Warrants and together with this Agreement, the Third
2011 Convertible Debenture, the Existing Financing Documents and all other
documents, instruments and agreements executed in connection therewith or
related thereto, the “Financing Documents”), to acquire up to 1,000,000
additional shares of Common Stock (as exercised, such shares of Common Stock
shall be Warrant Shares) which shall be funded on the date hereof (the “Third
2011 Closing”) for a total purchase price of $450,000, (the “Third 2011 Purchase
Price”).

 
 
D.
In order to induce the Company to issue and the Investor to purchase the Third
2011 Convertible Debenture and the Third 2011 Warrants, the parties desire to
enter into this Agreement.

 
NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Investor hereby agree as
follows:
 
1.           Purchase and Sale of Third 2011 Convertible Debenture and Third
2011 Warrants.
 
(a)        Subject to the satisfaction (or waiver) of the terms and conditions
of this Agreement, the Investor agrees to purchase at the Third 2011 Closing and
the Company agrees to sell and issue to the Investor at the Third 2011 Closing
the Third 2011 Convertible Debenture and Third 2011 Warrants.
 
(b)        The Third 2011 Closing shall take place at 10:00 a.m. Eastern
Standard Time on the same business day as the date hereof, subject to
notification of satisfaction of the conditions to the Third 2011 Closing set
forth in this Agreement (or such other date as is mutually agreed to by the
Company and the Investor).  The Third 2011 Closing shall occur at the offices of
Yorkville Advisors, LLC, 101 Hudson Street, Suite 3700, Jersey City, New Jersey
07302 (or such other place as is mutually agreed to by the Company and the
Investor).
   
 
 

--------------------------------------------------------------------------------

 
  
(c)        Subject to the satisfaction (or waiver) of the terms and conditions
of this Agreement, on the Third 2011 Closing Date, (i) the Investor shall
deliver to the Company such aggregate proceeds for the Third 2011 Convertible
Debenture and Third 2011 Warrants to be issued and sold to such Investor at the
Third 2011 Closing, minus the fees to be paid directly from the proceeds thereof
as set forth herein, and (ii) the Company shall deliver to the Investor the
Third 2011 Convertible Debenture and Third 2011 Warrants duly executed on behalf
of the Company.
 
2.                   Representations and Warranties of Investor.
 
(a)             The representations and warranties of the Investor set forth in
Section 2 of the Securities Purchase Agreement are hereby incorporated by
reference with such changes necessary to relate to this Agreement as if set
forth in their entirety herein (the “Investor Representations and
Warranties”).  For the avoidance of doubt, in the Investor Representations and
Warranties references to “Securities” shall be deemed references to the Third
2011 Convertible Debenture, the Third 2011 Warrants and the shares of Common
Stock issuable upon conversion or exercise thereof, references to “Conversion
Shares” shall be deemed to reference the shares of Common Stock issuable upon
conversion of the Third 2011 Convertible Debenture, references to “Warrant
Shares” shall be deemed to reference the shares of Common Stock issuable upon
exercise of the Third 2011 Warrants and any reference to “Transaction Documents”
shall be deemed to include a reference to this Agreement, the Third 2011
Convertible Debenture and the Third 2011 Warrants.
 
(b)             The Investor hereby represents and warrants that except as may
otherwise be disclosed on a disclosure schedule attached hereto, the Investor
Representations and Warranties are true and correct on the date hereof (except
for Investor Representations and Warranties that speak as of a specific date).
 
3.                   Representations and Warranties of the Company.
 
(a)        The representations and warranties of the Company set forth in
Section 3 of the Securities Purchase Agreement are hereby incorporated by
reference with such changes necessary to relate to this Agreement as if set
forth in their entirety herein (the “Company Representations and
Warranties”).  For the avoidance of doubt, in the Company Representations and
Warranties references to “Securities” shall be deemed references to the Third
2011 Convertible Debenture, the Third 2011 Warrants and the shares of Common
Stock issuable upon conversion or exercise thereof, references to “Conversion
Shares” shall be deemed to reference the shares of Common Stock issuable upon
conversion of the Third 2011 Convertible Debenture, references to “Warrant
Shares” shall be deemed to reference the shares of Common Stock issuable upon
exercise of the Third 2011 Warrants and any reference to “Transaction Documents”
shall be deemed to include a reference to this Agreement, the Third 2011
Convertible Debenture and the Third 2011 Warrants.
 
(b)        The Company hereby represents and warrants that except as may
otherwise be disclosed on a disclosure schedule attached hereto or as set forth
in the SEC Documents, such Company Representations and Warranties are true and
correct on the date hereof (except for Company Representations and Warranties
that speak as of a specific date).
 
4.                   Covenants.
 
(a) With the exception of subsections 4(d), 4(g)(ii), 7(e) and 7(h), the
covenants set forth (or referenced) in Section 4 of the Securities Purchase
Agreement are hereby incorporated by reference with such changes necessary to
relate to this Agreement as if set forth in their entirety herein (the
“Covenants”).  For the avoidance of doubt, the Covenants’ references to
“Securities” shall be deemed references to the Third 2011 Convertible Debenture,
the Third 2011 Warrants and the shares of Common Stock issuable upon conversion
or exercise thereof, references to “Conversion Shares” shall be deemed to
reference the shares of Common Stock issuable upon conversion of the Third 2011
Convertible Debenture, references to “Warrant Shares” shall be deemed to
reference the shares of Common Stock issuable upon exercise of the Third 2011
Warrants and any reference to “Transaction Documents” shall be deemed to include
a reference to this Agreement, the Third 2011 Convertible Debenture and the
Third 2011 Warrants.
  
 
 

--------------------------------------------------------------------------------

 
  
(b) The Company will use the proceeds from the sale of the Third 2011
Convertible Debenture to pay the outstanding franchise taxes owed by it to the
state of Delaware and for the general corporate and working capital purposes of
the Company and its subsidiaries.
 
5.                  Ratification of Financing Documents; Confirmation of
Collateral; Cross-Default; Cross-Collateralization; Further Assurances.
 
(a) The Company hereby ratifies, confirms, and reaffirms all and singular the
terms and conditions of the Existing Financing Documents, and acknowledges and
agrees that, subject to the terms and conditions of this Agreement, all terms
and conditions of the Existing Financing Documents shall remain in full force
and effect and the Company remains liable to the Investor for the payment and
performance of all amounts due under the Existing Documents, without offset,
defense or counterclaim of any kind, nature or description whatsoever.
 
(b) The Company hereby ratifies, confirms, and reaffirms that (i) the
obligations secured by the Financing Documents include, without limitation, all
amounts hereafter owed or due under the Third 2011 Convertible Debenture and/or
the Financing Documents (the “Obligations”), and any future modifications,
amendments, substitutions, or renewals thereof, (ii) all collateral, whether now
existing or hereafter acquired, granted to the Investor pursuant to the
Financing Documents, or otherwise, shall secure all of the Obligations until the
full, final, and indefeasible payment of the Obligations, and (iii) the
occurrence of a default and/or event of default under any Financing Document
shall constitute a default and an event of default under all of the Financing
Documents, it being the express intent of the Company that all of the
Obligations be fully cross-collateralized, cross-guaranteed, and
cross-defaulted.
 
(c)      The Company has previously granted the Investor security interests in
all of its assets, and to confirm the same the Company hereby grants the
Investor a security interest in all of its assets, whether now existing or
hereafter acquired, including, without limitation, all accounts, inventory,
goods, equipment, software and computer programs, securities, investment
property, financial assets, deposit accounts, chattel paper, electronic chattel
paper, instruments, patents, patent applications, copyrights, trademarks,
trademark applications, trade names, domain names, documents, letter-of-credit
rights, health-care-insurance receivables, supporting obligations, notes secured
by real estate, commercial tort claims, and general intangibles including
payment intangibles, to secure the Obligations free and clear of all liens and
encumbrances, except those in favor of the Investor.
 
(d)      The Company shall, from and after the execution of this Agreement,
execute and deliver to the Investor whatever additional documents, instruments,
and agreements that the Investor may require in order to correct any document
deficiencies, or to vest or perfect the Financing Documents and the collateral
granted therein more securely in the Investor and/or to otherwise give effect to
the terms and conditions of this Agreement and/or any documents, instruments and
agreement required in connection with, related to, or contemplated by this
Agreement, and hereby irrevocably authorizes the Investor to file any financing
statements (including financing statements with a generic description of the
collateral such as “all assets”), and take any other normal and customary steps,
the Investor deems necessary to perfect or evidence the Investor’s security
interests and liens in any such collateral.
 
(e)      The Company acknowledges and agrees that this Agreement shall
constitute an authenticated record as such term is defined in the Uniform
Commercial Code.
 
(f)      The Company acknowledges and agrees that nothing contained in this
Agreement, the Third 2011 Convertible Debenture, the Third 2011 Warrants or in
any document, instrument or agreement required in connection with, related to or
contemplated thereby shall be deemed to constitute (1) a waiver of any defaults
or events of default now existing or hereafter arising, (2) an agreement to
forbear by the Investor with respect to such defaults or events of default, or
(3) an amendment, modification, extension or waiver of any of the terms of the
Financing Documents or of any of the Investor’s rights and remedies thereunder.
 
6.                  Conditions.  The obligation of the Investor hereunder to
purchase the Third 2011 Convertible Debenture is subject to the Investor having
received an opinion of counsel from counsel to the Company in a form
satisfactory to the Investor; provided that this condition is for the Investor’s
sole benefit and may be waived by the Investor at any time in its sole
discretion.
  
 
 

--------------------------------------------------------------------------------

 
  
7.                  Fees and Expenses. The Company shall pay all of its costs
and expenses incurred by it connection with the negotiation, investigation,
preparation, execution and delivery of this Agreement, the Third 2011
Convertible Debenture, the Third 2011 Warrants or any document, instrument or
agreement required in connection with, related to or contemplated thereby.   The
Company shall pay a structuring and due diligence fee to Yorkville Advisors,
LLC, the Investor’s investment manager, of $25,000 which shall be paid directly
from the proceeds of the Closing.  The Company acknowledges and agrees that the
structuring and due diligence fee paid shall be nonrefundable, fully earned as
of the date of the execution of this Agreement, and retained by the Lender as a
fee and not applied in reduction of any other Obligations.
     
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of date first above written.
 
COMPANY:
 
NEOMEDIA TECHNOLOGIES, INC.
       
By:
/s/ Michael W. Zima
 
Name:  Michael W. Zima
Title:    Chief Financial Officer
     
INVESTOR:
YA GLOBAL INVESTMENTS, L.P.
By: 
Yorkville Advisors, LLC
 
its Investment Manager
     
By:
/s/ Gerald Eicke
 
Name:  Gerald Eicke
Title:    Managing Member

 
 

--------------------------------------------------------------------------------

 
  